DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status
	Applicant’s amendments filed 12/31/2021 have been received and reviewed.  The status of the claims is as follows:
	Claims 1-20 are pending.

Please note that the Examiner of the application has changed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.            Claims 1, 3-8, 10-11, 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 3-8, 10-11, 13-14 are directed to facilitating a customer locating item parts of an item for purchase, which is considered a sales activity or commercial interaction.  Sales activities and commercial interactions fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1, 3-7 recite a method and at least one step. Claims 8, 10-11, 13-14 recite one or more computer readable storage devices.  Therefore, the claims are each directed to one of the four statutory categories of invention (process, apparatus).
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

  
selecting, based at least in part on the information, a visual diagram depicting item parts of the item; 
mapping the selected portion of the visual diagram to the information for the item part to be stored as the listing data associated with the selected portion of the visual diagram; 
generating the listing data associated with the item part for storage at the service provider system, the listing data including the information and the mapping of the selected portion of the visual diagram to the information.

The above-recited limitations establish a commercial interaction with a consumer to present information on item parts of an item for purchase.  This arrangement amounts to both a sales activity or behavior; and commercial interaction.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See MPEP 2106.04(a)).


receiving, via a user interface displayed by a computing device, information to be stored as listing data for an item part of an item to be provided by a service provider system; 
displaying the visual diagram in the user interface; 
receiving a user selection of a portion of the visual diagram which depicts the item part; 

These additional elements merely amount to the general application of the abstract idea to a technological environment (“via a user interface displayed by a computing device”, “in the user interface”) and insignificant extra- solution activity (receiving, displaying, receiving).  The specification makes clear the general-purpose nature of the technological environment. Paragraphs 86-91 indicate that while exemplary general purpose systems may be specific for descriptive purposes, any elements or combinations of elements capable of implementing the claimed invention are acceptable.  That is, the technology used to implement the invention is not specific or integral to the claim.
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an 

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving data over a network and presenting information (e.g., offers) have each been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook Jr. et al. (US 20040249727 A1, hereinafter Cook).
Regarding Claim 15
Cook discloses a computer-implemented method comprising: 
receiving, via a user interface displayed by a computing device, search query input to locate item parts of an item that are associated with a specific region of the item; (see paragraph [0027]: request from client, figure 4A: “Search” bar)
responsive to the search query input, selecting a visual diagram from a plurality of visual diagrams that is mapped to the specific region of the item identified by the request input (see paragraph [0029], fig. 4A-B: “exploded view” of product retrieved)
displaying the selected visual diagram of the item in the user interface, the selected visual diagram including selectable portions mapped to respective item parts; (see paragraph [0029], fig. 4A-B: “exploded view” of product retrieved with selectable portions representing subcomponents)
receiving, via the user interface, a user selection of one of the selectable portions of the selected visual diagram of the item; (see “when a user selects sub-component “12”” in paragraph [0039]; Fig. 4D)
displaying, by the computing device, search result data corresponding to the respective item part depicted in the selected selectable portion of the selected visual diagram of the item. (see “pop-up window 72” in paragraph [0039]; Fig. 4E; (see paragraph [0039]; Fig. 4D)

Regarding Claims 16-17
Cook discloses the method of claim 15 as described above. 
Cook further discloses:
selecting the visual diagram from multiple visual diagrams associated with the item based on the item and the item category of the item. (see “The materials list lists the sub-components of a product” in paragraph [0029]) 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Cruz (US 20140244439 A1).
Regarding Claim 1
Cook discloses a method implemented by at least one computing device, the method comprising: 
 receiving, via a user interface displayed by a computing device, information for an item part of an item to be provided by a service provider system; (see “selectable product categories 61” in paragraph [0027]; and the search functionality illustrated in Fig. 4A)
displaying the visual diagram in the user interface; receiving a user selection of a portion of the visual diagram which depicts the item part (see “when a user selects sub-component “12
selecting, based at least in part on the information, a visual diagram depicting item parts of the item; (see “when a user selects sub-component “12”” in paragraph [0039]; Fig. 4D) and 
mapping the selected portion of the visual diagram to the information for the item part (see paragraph [0039]; Fig. 4D); and 
generating data associated with the item part for storage at the service provider system, the data including the information and the mapping of the selected portion of the visual diagram to the information. (see “pop-up window 72” in paragraph [0039]; Fig. 4E; (see paragraph [0039]; Fig. 4D)

Cook does not explicitly disclose (emphasis added):
information to be stored as listing data for an item part of an item to be provided by a service provider system;
information for the item part to be stored as the listing data associated with the selected portion of the visual diagram

Cruz teaches that it is known to include receiving information for an item part to be stored as listing data associated with a selected portion of a visual diagram (at least paragraph 30: information associated with a part image stored as listing data) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Cook with the storage of data for listing, as taught by Cruz, since such a modification would have provided an automated, nonintrusive identification and ordering of parts (at least paragraph 5 of Cruz).

EXAMINER NOTE: Although the Cruz reference above has been applied to teach the limitations “to be stored as listing data” and “to be stored as the listing data associated with the selected portion of the visual diagram” for purposes of compact prosecution, such recitations merely amount to the intended use of the claimed information.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Accordingly, the limitations noted above do not patentably distinguish the claim from the prior art.

Regarding Claim 8
Claim 8 is parallel in scope to Claim 1 and rejected on similar grounds.

Regarding Claims  2, 9
Cook discloses the method of claim 1 as described above.  
Cook further discloses:
determining, based on the information, that the portion of the visual diagram likely corresponds to the item part being provided; and causing display of a visual indicator over the portion of the visual diagram to recommend user selection of the portion of the visual diagram. (see “selectable product categories 61” in paragraph [0027]; Fig. 4A; “The materials list lists the sub-components of a product” in paragraph [0029])

Regarding Claims 6, 13
Cook discloses the method of claim 1 as described above.  
Cook further discloses
wherein the information identifies the item but does not identify the item part.  (see “Automatic Water Pump 36900-10000” in paragraph [0028])




4.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Adegan (US 2005/0125261 A1).
Regarding Claim 20
Cook discloses the claimed invention except for:
wherein the search result data include at least one search result data item of a first item part manufactured by an original equipment manufacturer (OEM) and at least one search result data item of a second item part manufactured by a third party parts provider.  

Adegan teaches wherein the search result data include at least one search result data item of a first item part manufactured by an original equipment manufacturer (OEM) and at least one search result data item of a second item part manufactured by a third party parts provider (see paragraph [0089] of Adegan). This step of Adegan is applicable to the method of Cook as they both share characteristics and capabilities, namely, they are directed to electronic catalogs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cook to include OEM and their party part providers as taught by Adegan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Cook in order to create a “one part” to “many” correlation, allowing to search for the correct part type as opposed to each individual component of the assembly (see paragraph [0089] of Adegan).


5.	Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Cruz, as applied above, and further in view of Sesti et al. (US 2017/0039610 A1).
Regarding Claims  3, 10
Cookin view of Cruz discloses the invention except for:
further comprising verifying that the selected portion of the visual diagram corresponds to the item part.  (see paragraphs [0053] and [0059] of Sesti)

Sesti teaches further comprising verifying that the selected portion of the visual diagram corresponds to the item part (see paragraphs [0053] and [0059] of Sesti). This step of Sesti is applicable to the method of Cook in view of Cruz as they both share characteristics and capabilities, namely, they are directed to product models in a network catalog. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cook in view of Cruz to include verifying that the selected portion of the visual diagram corresponds to the item part as taught by Sesti. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Cook in view of Cruz in order to provide an internet catalog where it would be easy for system administrators to manage and to reduce costs to implement and modify (see paragraph [0003] of Sesti).

6.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Sesti et al. (US 2017/0039610 A1).
Cook discloses the claimed invention except for:
further comprising verifying that the selected portion of the visual diagram corresponds to the item part.  (see paragraphs [0053] and [0059] of Sesti)

Sesti teaches further comprising verifying that the selected portion of the visual diagram corresponds to the item part (see paragraphs [0053] and [0059] of Sesti). This step of Sesti is applicable to the method of Cook as they both share characteristics and capabilities, namely, they are directed to product models in a network catalog. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cook to include verifying that the selected portion of the visual diagram corresponds to the item part as taught by Sesti. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Cook in order to provide an internet catalog where it would be easy for system administrators to manage and to reduce costs to implement and modify (see paragraph [0003] of Sesti).


7.	Claims 4-5, 7, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Cruz, as applied above, and further in view of Datta et al. (US 2018/0113919 A1).
Regarding Claims  4, 11
Cook in view of Cruz discloses the claimed invention except for:
further comprising identifying additional metadata associated with the selected portion of the visual diagram, and including the additional metadata with the data.  

Datta teaches further comprising identifying additional metadata associated with the selected portion of the visual diagram, and including the additional metadata with the data (see paragraphs [0014] and [0062] of Datta). This step of Datta is applicable to the system of Cook in view of Cruz as they both share characteristics and capabilities, namely, they are directed to searching for items on a webpage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cook in view of Cruz to include metadata as taught by Datta. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Cook in view of Cruz in order to detect trends and correlations in the data that can be used to predict the actual intent of users based on the query terms (see paragraph [0062] of Datta).


Regarding Claims  5, 12
Cook in view of Cruz discloses claimed invention except for the following, which Datta  teaches:
communicating the data to the service provider system for storage such that a subsequent selection of the portion of the visual diagram causes the item part to be returned as search result data. (see paragraphs [0014] and [0062] of Datta)
The motivation for making this modification to the disclosure of Cook in view of Cruz is the same as that set forth above, in the rejection of claim 4.

Regarding Claims 7, 14
Cook in view of Cruz further discloses a method:
wherein the information includes a photo of the item, (Cook: see “a photograph of the sub-component” in paragraph [0039]) 

Cook in view of Cruz does not explicitly disclose, but Datta teaches:
wherein the method further comprises identifying the item part using machine vision techniques to recognize the item part based on the photo. (see paragraphs [0038] and [0062] of Datta)
The motivation for making this modification to the disclosure of Cook is the same as that set forth above, in the rejection of claim 4.


8.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Datta et al. (US 2018/0113919 A1).
Cook discloses the claimed invention except for: 
wherein the selected selectable portion of the visual diagram is mapped to external metadata associated with the item part depicted in the selected selectable portion of the visual diagram such that the user selection causes the search result data to be selected and displayed responsive to a search performed using the external metadata associated with the item part.  

Datta teaches wherein the selected selectable portion of the visual diagram is mapped to external metadata associated with the item part depicted in the selected selectable portion of the visual diagram such that the user selection causes the search result data to be selected and displayed responsive to a search performed using the external metadata associated with the item part (see paragraph [0062] of Datta). This step of Datta is applicable to the method of Cook as they both share characteristics and capabilities, namely, they are directed to searching for items on a webpage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cook to include metadata as taught by Datta. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Cook in order to detect trends and correlations in the data that can be used to predict the actual intent of users based on the query terms (see paragraph [0062] of Datta).

Response to Arguments
	Applicant’s arguments with respect to the 35 USC 112 rejection have been fully considered, and are persuasive in light of the present amendment.  Accordingly, the rejection has been withdrawn.
Applicant’s arguments with respect to the 35 USC 101 rejection of claims 1-14 have been fully considered, but they are not persuasive.  The Examiner notes that Applicant's arguments merely amount to a general allegation that the claims define a eligible invention without specifically pointing out how the language of the claims renders the invention eligible.  Accordingly, the rejection has been maintained.
Regarding applicant’s arguments with respect to the 35 USC 101 rejection, the Examiner notes that they are similar to those arguments with respect to claims 1-14, the merely amount to a general allegation of eligibility.  However, the Examiner believes that the claims do set forth eligible subject matter, as they set describe a specific input-output functionality of a user interface.  That is, the claims define the I/O functionality of the interface with respect to the user’s interaction with the interface (e.g. as opposed to the abstract “mapping” and “generating” results of claim 1).  Accordingly, the rejection of these claims has been withdrawn.
Applicant’s arguments with respect to the 35 USC 102 rejections of claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Similarly, applicant’s arguments with respect to the rejection of their dependent claims are also moot.

not agree that Cook fails to anticipate Claim 15.  Accordingly, the Examiner has separated the rejection of Claim 15 (and its dependents) from the rejections of claims 1 and 8 (and their dependents) above.

For the reasons above, the present rejection is being made NON-FINAL.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625